FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMmA gm 3 l 299
Cl k, . . '
Cou°rrts ii)rs iilu(’;:llimb|a

ERRoL GEoRGE BRYAN, JR., )
)

Piainriff, )

)

v. ) civil A¢rion No. /3 ‘° /76 y

)

CLIFFoRD CHAMBERS, er al., )
)

Defendants. )

MEMoRANDUM 0P1NI0N

This matter comes before the Court upon review of plaintiff s application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

The instant complaint is substantially similar to that filed in a recent lawsuit, see Bryan v.

Carz"er, No. 12-1624 (D.D.C. filed Sept. 28, 2012), and it will be dismissed as duplicative.

An Order is issued separately.

%az %, /%/

nite